Appeal from an order dismissing a writ of habeas corpus entered in the Clinton county clerk’s office on July 8, 1940. Appellant pleaded guilty to the crime of robbery, third degree, while armed, and was given an additional five years’ sentence. The certificate of conviction so recites. We may not go behind it upon the record here presented as to the fact that appellant was armed. Appellant, however, urges that there is no such crime as robbery, third degree, while armed, citing in support thereof the definitions and degrees of robbery as set forth in the Penal Law. The same situation existed in the case of People v. Krennen (264 N. Y. 108), and it was held there that an additional sentence was justified; and also that the fact of being armed during the commission of the crime was not a part of the crime itself. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.